
	
		II
		110th CONGRESS
		2d Session
		S. 3187
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2008
			Mr. Hagel (for himself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a comprehensive interagency response to
		  reduce lung cancer mortality in a timely manner.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lung Cancer Mortality Reduction
			 Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Lung cancer is
			 the leading cause of cancer death for both men and women, accounting for 28
			 percent of all cancer deaths.
			(2)Lung cancer kills
			 more people annually than breast cancer, prostate cancer, colon cancer, liver
			 cancer, melanoma, and kidney cancer combined.
			(3)Since the
			 National Cancer Act of 1971 (Public Law 92–218; 85 Stat. 778), coordinated and
			 comprehensive research has raised the 5-year survival rates for breast cancer
			 to 88 percent, for prostate cancer to 99 percent, and for colon cancer to 64
			 percent.
			(4)However, the
			 5-year survival rate for lung cancer is still only 15 percent and a similar
			 coordinated and comprehensive research effort is required to achieve increases
			 in lung cancer survivability rates.
			(5)Sixty percent of
			 lung cancer cases are now diagnosed as nonsmokers or former smokers.
			(6)Two-thirds of
			 nonsmokers diagnosed with lung cancer are women.
			(7)Certain minority
			 populations, such as African-American males, have disproportionately high rates
			 of lung cancer incidence and mortality, notwithstanding their similar smoking
			 rate.
			(8)Members of the
			 baby boomer generation are entering their sixties, the most common age at which
			 people develop lung cancer.
			(9)Tobacco addiction
			 and exposure to other lung cancer carcinogens such as Agent Orange and other
			 herbicides and battlefield emissions are serious problems among military
			 personnel and war veterans.
			(10)Significant and
			 rapid improvements in lung cancer mortality can be expected through greater use
			 and access to lung cancer screening tests for at-risk individuals.
			(11)Additional
			 strategies are necessary to further enhance the existing tests and therapies
			 available to diagnose and treat lung cancer in the future.
			(12)The August 2001
			 Report of the Lung Cancer Progress Review Group of the National Cancer
			 Institute stated that funding for lung cancer research was far below the
			 levels characterized for other common malignancies and far out of proportion to
			 its massive health impact.
			(13)The Report of
			 the Lung Cancer Progress Review Group identified as its highest
			 priority the creation of integrated, multidisciplinary,
			 multi-institutional research consortia organized around the problem of lung
			 cancer rather than around specific research disciplines.
			(14)The United
			 States must enhance its response to the issues raised in the Report of the Lung
			 Cancer Progress Review Group, and this can be accomplished through the
			 establishment of a coordinated effort designed to reduce the lung cancer
			 mortality rate by 50 percent by 2015 and targeted funding to support this
			 coordinated effort.
			3.Sense of the
			 Senate concerning investment in lung cancer researchIt is the sense of the Senate that—
			(1)lung cancer mortality reduction should be
			 made a national public health priority; and
			(2)a comprehensive mortality reduction program
			 coordinated by the Secretary of Health and Human Service is justified and
			 necessary to adequately address and reduce lung cancer mortality.
			4.Lung cancer
			 mortality reduction program
			(a)In
			 generalSubpart 1 of part C
			 of title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended
			 by adding at the end the following:
				
					417E.Lung cancer
				mortality reduction program
						(a)In
				generalNot later than 6 months after the date of enactment of
				the Lung Cancer Mortality Reduction Act of
				2008, the Secretary, in consultation with the Secretary of
				Defense, the Secretary of Veterans Affairs, the Director of the National
				Institutes of Health, the Director of the Centers for Disease Control and
				Prevention, the Administrator of the Food and Drug Administration, the Director
				of the Centers for Medicare & Medicaid Services, the Director of the
				National Center on Minority Health and Health Disparities, and other members of
				the Lung Cancer Advisory Board established under section 6 of the
				Lung Cancer Mortality Reduction Act of
				2008, shall implement a comprehensive program to achieve a 50
				percent reduction in the mortality rate of lung cancer by 2015.
						(b)RequirementsThe
				program implemented under subsection (a) shall include at least the
				following:
							(1)With respect to
				the National Institutes of Health—
								(A)a strategic
				review and prioritization by the National Cancer Institute of research grants
				to achieve the goal of the program in reducing lung cancer mortality;
								(B)the provision of
				funds to enable the Airway Biology and Disease Branch of the National Heart,
				Lung and Blood Institute to expand its research programs to include
				predispositions to lung cancer, the interrelationship between lung cancer and
				other pulmonary and cardiac disease, and the diagnosis and treatment of these
				interrelationships;
								(C)the provision of
				funds to enable the National Institute of Biomedical Imaging and Bioengineering
				to expand its Quantum Grant Program and Image-Guided Interventions programs to
				expedite the development of computer assisted diagnostic, surgical, treatment
				and drug testing innovations to reduce lung cancer mortality; and
								(D)the provision of
				funds to enable the National Institute for Environmental Health Sciences to
				implement research programs relative to lung cancer incidence.
								(2)With respect to
				the Food and Drug Administration—
								(A)the establishment
				of a lung cancer mortality reduction drug program under subtitle G of chapter V
				of the Federal Food, Drug, and Cosmetic Act; and
								(B)compassionate
				access activities under section 561 of the Federal Food, Drug, and Cosmetic Act
				(21 U.S.C. 360bbb).
								(3)With respect to
				the Centers for Disease Control and Prevention, the establishment of a lung
				cancer mortality reduction program under section 1511.
							(4)With respect to
				the Agency for Healthcare Research and Quality, the conduct of a biannual
				review of lung cancer screening, diagnostic and treatment protocols, and the
				issuance of updated guidelines.
							(5)The cooperation
				and coordination of all minority and health disparity programs within the
				Department of Health and Human Services to ensure that all aspects of the Lung
				Cancer Mortality Reduction Program adequately address the burden of lung cancer
				on minority and rural populations.
							(6)The cooperation
				and coordination of all tobacco control and cessation programs within agencies
				of the Department of Health and Human Services to achieve the goals of the Lung
				Cancer Mortality Reduction Program with particular emphasis on the coordination
				of drug and other cessation treatments with early detection protocols.
							(c)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section—
							(1)$25,000,000 for
				fiscal year 2009 for the activities described in subsection (b)(1)(B), and such
				sums as may be necessary for each of fiscal years 2010 through 2013;
							(2)$25,000,000 for
				fiscal year 2009 for the activities described in subsection (b)(1)(C), and such
				sums as may be necessary for each of fiscal years 2010 through 2013;
							(3)$10,000,000 for
				fiscal year 2009 for the activities described in subsection (b)(1)(D), and such
				sums as may be necessary for each of fiscal years 2010 through 2013; and
							(4)$15,000,000 for
				fiscal year 2009 for the activities described in subsection (b)(3), and such
				sums as may be necessary for each of fiscal years 2010 through
				2013.
							.
			(b)Food, Drug, and
			 Cosmetic ActChapter V of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 351 et seq.) is amended by adding at the end the
			 following:
				
					GLung cancer
				mortality reduction programs
						581.Lung cancer
				mortality reduction program
							(a)In
				generalThe Secretary shall implement a program to provide
				incentives of the type provided for in subchapter B of this chapter for the
				development of chemoprevention drugs for precancerous conditions of the lung,
				drugs for targeted therapeutic treatments and vaccines for lung cancer, and new
				agents to curtail or prevent nicotine addiction. The Secretary shall model the
				program implemented under this section on the program provided for under
				subchapter B of this chapter with respect certain drugs.
							(b)Application of
				provisionsThe Secretary shall apply the provisions of subchapter
				B of this chapter to drugs, biological products, and devices for the prevention
				or treatment of lung cancer, including drugs, biological products, and devices
				for chemoprevention of precancerous conditions of the lungs, vaccination
				against the development of lung cancer and therapeutic treatment for lung
				cancer.
							(c)BoardThe
				Board established under section 6 of the Lung
				Cancer Mortality Reduction Act of 2008 shall monitor the program
				implemented under this
				section.
							.
			(c)Access to
			 unapproved therapiesSection 561(e) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360bbb(e)) is amended by inserting before the
			 period the following: and shall include providing compassionate access
			 to drugs, biological products, and devices under the program under section 581,
			 with substantial consideration being given to whether the totality of
			 information available to the Secretary regarding the safety and effectiveness
			 of an investigational drug, as compared to the risk of morbidity and death from
			 the disease, indicates that a patient may obtain more benefit than risk if
			 treated with the drug, biological product, or device..
			(d)CDCTitle
			 XV of the Public Health Service Act (42 U.S.C. 300k et seq.) is amended by
			 adding at the end the following:
				
					1511.Lung Cancer
				Mortality Reduction Program
						(a)In
				generalThe Secretary shall establish and implement an early
				disease research and management program targeted at the high incidence and
				mortality rates among minority and low-income populations.
						(b)Authorization
				of appropriationsThere is authorized to be appropriated, such
				sums as may be necessary to carry out this
				section.
						.
			5.Department of
			 Defense and the Department of Veterans AffairsThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall coordinate with the Secretary of Health and Human
			 Services—
			(1)in the
			 development of the Lung Cancer Mortality Reduction Program under section
			 417E;
			(2)in the
			 implementation within the Department of Defense and the Department of Veterans
			 Affairs of an early detection and disease management research program for
			 military personnel and veterans whose smoking history and exposure to
			 carcinogens during active duty service has increased their risk for lung
			 cancer; and
			(3)in the
			 implementation of coordinated care programs for military personnel and veterans
			 diagnosed with lung cancer.
			6.Lung Cancer
			 Advisory Board
			(a)In
			 generalThe Secretary of Health and Human Services shall
			 establish a Lung Cancer Advisory Board (referred to in this section as the
			 Board) to monitor the programs established under this Act (and
			 the amendments made by this Act), provide annual reports to Congress concerning
			 benchmarks, expenditures, lung cancer statistics, and the public health impact
			 of such programs.
			(b)CompositionThe
			 Board shall be composed of—
				(1)the Secretary of
			 Health and Human Services;
				(2)the Secretary of
			 Defense;
				(3)the Secretary of
			 Veterans Affairs; and
				(4)two
			 representatives each from the fields of clinical medicine focused on lung
			 cancer, lung cancer research, imaging, drug development, and lung cancer
			 advocacy, to be appointed by the Secretary of Health and Human Services.
				7.Authorization of
			 appropriationsFor the purpose
			 of carrying out the programs under this Act (and the amendments made by this
			 Act), there is authorized to be appropriated such sums as may be necessary for
			 each of fiscal years 2009 through 2013.
		
